IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT

WILLIAM DEFORTE                             : No. 83 WM 2018
                                            :
             v.                             :
                                            :
BOROUGH OF WORTHINGTON, et al               :
                                            :
PETITION OF: UNITED STATES COURT            :
OF APPEALS FOR THE THIRD CIRCUIT            :
                                            :
                                            :
EVAN TOWNSEND                               :
                                            :
             v.                             :
                                            :
BOROUGH OF WORTHINGTON, et al               :
                                            :
PETITION OF: UNITED STATES COURT            :
OF APPEALS FOR THE THIRD CIRCUIT            :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of July, 2018, the Petition for Certification of Question

of State Law is GRANTED. This Court shall consider the following issue:

      Whether, under Pennsylvania law, (1) the Pennsylvania Borough Code
      and the Police Tenure Act must be read in pari materia, such that every
      legally authorized police force in Pennsylvania fall under the governance
      of one of those two state statutes, and (2) if not, whether the same test
      should be used to determine whether the Tenure Act's two-officer
      maximum and the Borough Code's three-officer minimum is satisfied.
      The Prothonotary is DIRECTED to establish a briefing schedule and list this case

for oral argument.